Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the 
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitations "display adjustment unit”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): page 5, line 30-page 7, line 5 of the specification and Figs. 4-7 of the drawing disclose "display adjustment unit” comprises liquid crystal lenses. 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
6.	Claims 1, 10 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN105093547 A, using US 20170214906 A1 as a corresponding English translation).
	Regarding claim 1, Yang (e.g., Figs. 1-14) discloses a 3D display panel, divided into a plurality of pixel regions (e.g., Figs. 2-5; pixels 1) and comprising a light emitting unit, the light emitting unit comprising a plurality of light emitting devices arranged in an array and respectively in the plurality of pixel regions (e.g., Figs. 2-5; each pixel 1 includes an OLED, the OLEDs are arranged in an array), wherein the plurality of light emitting devices are configured to form a barrier pattern of alternating bright and dark bands during display of the 3D display panel (e.g., Figs. 2-5; bright and dark OLEDs are alternately arranged to form a barrier pattern in a 3D display).

Regarding claim 10, Yang (e.g., Figs. 1-14) discloses the 3D display panel of claim 1, further comprising a plurality of gate lines (e.g., Figs. 2-5; gate lines Ctrol1…Ctroln) and a plurality of data lines (e.g., Figs. 2-5; data lines Data1…Datan) intersecting with each other and disposed between adjacent pixel regions (e.g., Figs. 2-5; pixels 1), wherein each of the plurality of light emitting devices (e.g., Figs. 2-5; each pixel 1 includes an OLED) is connected to one of the plurality of gate lines (e.g., Figs. 2-5; gate line Ctrol) and one of the plurality of data lines (e.g., Figs. 2-5; data line Data).

(e.g., Figs. 1-14) discloses a method for driving a 3D display panel, wherein the 3D display panel is the 3D display panel of claim 1, and the method comprises: driving the plurality of light emitting devices row by row or column by column such that the plurality of light emitting devices form a barrier pattern of alternating bright and dark bands (e.g., Fig. 2; OLEDs are driven column by column to form a barrier pattern of alternating bright and dark bands).

Regarding claim 17, Yang (e.g., Figs. 1-14) discloses the method of claim 16, wherein the plurality of light emitting devices are driven by a controller row by row or column by column such that the plurality of light emitting devices form a barrier pattern of alternating bright and dark bands (e.g., Fig. 2; OLEDs are driven by a control circuit column by column to form a barrier pattern of alternating bright and dark bands).

Regarding claim 18, Yang (e.g., Figs. 1-14) discloses a display apparatus, comprising the 3D display panel of claim 1.

7.	Claims 1 and 16-18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang (US 20120307181 A1).
Regarding claim 1, Fang (e.g., Figs. 1-13) discloses a 3D display panel, divided into a plurality of pixel regions (pixel regions corresponding to pixels 11P) and comprising a light emitting unit (e.g., Figs. 1-6, light emitting unit 12; Figs. 11-12, light emitting unit 14), the light emitting unit comprising a plurality of light emitting devices arranged in an array (e.g., Figs. 1-6, light emitting elements 12D arranged in 12R and 12L; Figs. 11-12, light emitting elements formed by 14F and 14S and arranged in 14R and 14L) and respectively in the plurality of pixel regions (pixel regions corresponding to pixels 11P), wherein the plurality of light emitting devices are configured to form a barrier pattern of alternating bright and dark bands during display of the 3D display panel (e.g., Figs. 3-4 and 6 show examples that bright and dark light emitting elements 12D are alternately arranged in 12R and 12L to form a barrier pattern in a 3D display mode; Figs. 11-12 show different examples of barrier pattern formed by light emitting elements alternately arranged in 14R and 14L).

Regarding claim 16, Fang (e.g., Figs. 1-13) discloses a method for driving a 3D display panel, wherein the 3D display panel is the 3D display panel of claim 1, and the method comprises: driving the plurality of light emitting devices row by row or column by column such that the plurality of light emitting devices form a barrier pattern of alternating bright and dark bands (e.g., Figs. 3-4 and 6; light emitting elements 12D are driven column by column to form a barrier pattern of alternating bright and dark bands).

Regarding claim 17, Fang (e.g., Figs. 1-13) discloses the method of claim 16, wherein the plurality of light emitting devices are driven by a controller row by row or column by column such that the plurality of light emitting devices form a barrier pattern of alternating bright and dark bands (e.g., Figs. 3-4 and 6; light emitting elements 12D are driven by a control circuit column by column to form a barrier pattern of alternating bright and dark bands).

(e.g., Figs. 1-13) discloses a display apparatus, comprising the 3D display panel of claim 1.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
9.	Claims 2-5, 8, and 19 are rejected under 35 U.S.C. 103 as unpatentable over Fang (US 20120307181 A1) in view of Kim (US 20160161823 A1).
Regarding claim 2, Fang (e.g., Figs. 1-13) discloses the 3D display panel of claim 1, further comprising a display adjustment unit (e.g., Figs. 1-13; lens array 13) configured to control an exit direction of light emitted from the plurality of light emitting devices (e.g., Figs. 1-6, light emitting elements 12D; Figs. 11-12, light emitting elements formed by 14F and 14S). Fang teaches claim 2 under the broadest reasonable interpretation, wherein the display adjustment unit corresponds to lenses. Since the display adjustment unit in claim 2 has been interpreted to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), Fang does not disclose the display adjustment unit as specified according to applicant’s disclosure, which corresponds to liquid crystal lenses. However, Kim (e.g., Figs. 1-19) discloses a 3D display panel similar to that (e.g., Figs. 1-13), wherein the display adjustment unit corresponds to liquid crystal lenses (e.g., Figs. 3-7; liquid crystal lens layer 810 including a plurality of liquid crystal lens 811) configured to control an exit direction of light emitted from a plurality of light emitting devices (e.g., Figs. 3-7 and 10-17).  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the micro-lens of the 3D display device of Fang. The combination/motivation would be to provide an adjustable micro-lens array to optimize light distribution in a display device depending on a user position to enable the user to more easily perceive a 3D image.

Regarding claim 3, Fang in view of Kim discloses the 3D display panel of claim 2, Fang (e.g., Figs. 1-13) discloses wherein the display adjustment unit comprises a micro-lens array, but does not disclose the micro-lens array is a liquid crystal micro-lens array. However, Kim (e.g., Figs. 1-19) discloses a 3D display panel similar to that disclosed by Fang (e.g., Figs. 1-13), wherein the display adjustment unit (e.g., Figs. 3-7; liquid crystal lens layer 810) comprises a display adjustment layer (e.g., Figs. 3-7; liquid crystal layer 817) and a control electrode layer (e.g., Figs. 3-7; electrode layer 815/816) disposed on at least one side of the display adjustment layer, wherein: the display adjustment layer is a liquid crystal layer (e.g., Figs. 3-7; liquid crystal layer 817); and the control electrode layer comprises a plurality of control electrodes (e.g., Figs. 3-7; electrodes 815/816) spaced apart from each other, and the plurality of control electrodes (e.g., Figs. 3-7; electrodes 815/816) are configured to drive liquid crystal in the liquid crystal layer to form a plurality of liquid crystal lenses (e.g., Figs. 3-7; liquid crystal lenses 811) under the action of voltages applied to the plurality of control electrodes (e.g., Figs. 3-7; electrodes 815/816), and adjust sizes and curvatures of the plurality of liquid crystal lenses (e.g., Figs. 6-7 and 10-17) by controlling the voltages applied to the plurality of control electrodes (e.g., Figs. 6-7 and 10-17), so as to control the exit direction of the light emitted from the plurality of light emitting devices (e.g., Figs. 6-7 and 10-17).  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the micro-lenses of the 3D display device of Fang. The combination/motivation would be to provide an adjustable micro-lens array to optimize light distribution in a display device depending on a user position to enable the user to more easily perceive a 3D image.

Regarding claim 4, Fang in view of Kim discloses the 3D display panel of claim 3, Fang (e.g., Figs. 1-13) discloses wherein the plurality of lenses (e.g., Figs. 3-4 or 11-12; lenses 13) are in one-to-one correspondence with the plurality of light emitting devices (e.g., Figs. 3-4 or 11-12; light emitting elements arranged in 12R and 12L or 14R and 14L). Fang does not disclose the lenses 13 are liquid crystal lenses. However, Kim (e.g., Figs. 3-7) discloses wherein the plurality of lens are liquid crystal lenses (a plurality of liquid crystal lens 811)  and the plurality of liquid crystal lenses are in one-to-one correspondence with the plurality of light emitting devices (e.g., Figs. 3 and 10-16). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the micro-lenses of the 3D display device of Fang for the same reason above.

(e.g., Figs. 5-7) discloses wherein the plurality of control electrodes each are strip-shaped (electrodes 815/816), the plurality of control electrodes (electrodes 815/816) are symmetrically disposed on two sides of the display adjustment layer (liquid crystal layer 817). Since Fang discloses the lenses are disposed correspondingly to the light emitting devices, and the combination of Fang and Kim discloses the control electrodes (electrodes 815/816) and the light emitting devices (light emitting elements 12D) are disposed correspondingly. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the micro-lenses of the 3D display device of Fang for the same reason above.

Regarding claim 8, Fang in view of Kim discloses the 3D display panel of claim 3, Kim (e.g., Figs. 1-7) discloses further comprising a first controller (Fig. 1; controller 600) disposed at a peripheral region of the 3D display panel (Fig. 1), wherein the plurality of control electrodes (electrodes 815/816) are connected to the first controller (controller 600) through electrode lines (voltage lines LEV), and the first controller (controller 600) is configured to control a voltage (voltage LEV) applied to each of the plurality of control electrodes (electrodes 815/816) such that the liquid crystal in the liquid crystal layer (liquid crystal layer 817) forms a plurality of liquid crystal lenses (liquid crystal lenses 811), and the sizes and curvatures of the plurality of liquid crystal lenses are adjusted (e.g., Figs. 6-7 and 10-17).  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the micro-lenses of the 3D display device of Fang for the same reason above.

Regarding claim 19, Fang in view of Kim discloses the 3D display panel of claim 4, Kim (e.g., Figs. 1-7) discloses wherein the plurality of control electrodes each are strip-shaped (electrodes 815/816), the plurality of control electrodes (electrodes 815/816) are symmetrically disposed on two sides of the display adjustment layer (liquid crystal layer 817), Since Fang discloses the lenses are disposed correspondingly to the light emitting devices, and the combination of Fang and Kim discloses the control electrodes (electrodes 815/816) and the light emitting devices (light emitting elements 12D) are disposed correspondingly. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the micro-lenses of the 3D display device of Fang for the same reason above.

10.	Claims 6 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Fang (US 20120307181 A1) in view of Kim (US 20160161823 A1) and further in view of Sumi (US 20160139422 A1).
Regarding claim 6, Fang in view of Kim discloses the 3D display panel of claim 3, but does not disclose the plurality of control electrodes are disposed at intervals on a single side of the display adjustment layer. However, Sumi (e.g., Figs. 1-6) discloses a 3D display panel similar to that disclosed by Fang and Kim, wherein the plurality of control electrodes each are strip-shaped (electrodes 135), the plurality of control electrodes (electrodes 135) are disposed at intervals on a single side of the display adjustment layer (liquid crystal layer 817). Since Fang discloses the lenses are disposed correspondingly to the light emitting devices, and the combination of Fang and Sumi discloses at least part 

Regarding claim 20, Fang in view of Kim discloses the 3D display panel of claim 4, but does not disclose the plurality of control electrodes are disposed at intervals on a single side of the display adjustment layer. However, Sumi (e.g., Figs. 1-6) discloses a 3D display panel similar to that disclosed by Fang and Kim, wherein the plurality of control electrodes each are strip-shaped (electrodes 135), the plurality of control electrodes (electrodes 135) are disposed at intervals on a single side of the display adjustment layer(liquid crystal layer 817). Since Fang discloses the lenses are disposed correspondingly to the light emitting devices, and the combination of Fang and Sumi discloses at least part of the control electrodes are disposed correspondingly to the light emitting devices.  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sumi to the micro-lenses of the 3D display device of Fang in view of Kim. The combination/motivation would be to provide an alternative design choice of an adjustable micro-lens array to optimize light distribution in a display device depending on a user position to enable the user to more easily perceive a 3D image.

11.	Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Fang (US 20120307181 A1) in view of Kim (US 20160161823 A1) and further in view of Oh (US 20150362741 A1).
Regarding claim 7, Fang in view of Kim discloses the 3D display panel of claim 3, but does not expressly disclose wherein the liquid crystal layer is made of a twisted nematic liquid crystal, or an electrically controlled birefringence liquid crystal. However, Oh (e.g., Figs. 1-4) discloses a 3D display panel similar to that disclosed by Fang and Kim, wherein the liquid crystal layer (liquid crystal lens layer 230) is made of a twisted nematic liquid crystal, or an electrically controlled birefringence liquid crystal ([0056]; twisted nematic liquid crystal). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Oh to the micro-lenses of the 3D display device of Fang in view of Kim. The combination/motivation would be to provide an adjustable micro-lens array to optimize light distribution in a display device depending on a user position to enable the user to more easily perceive a 3D image.

12.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Fang (US 20120307181 A1) in view of Eom (US 20120306859 A1).
Regarding claim 9, Fang (e.g., Figs. 1-13) discloses the 3D display panel of claim 1, Fang (e.g., Figs. 1-13) discloses the plurality of light emitting devices in the plurality of pixel regions are controlled to form a barrier pattern of alternating bright and dark bands. Although Fang does not expressly disclosed the second controller as claimed, there must (e.g., Figs. 1-2 and 5-6) discloses a 3D display panel similar tot hat disclosed by Fang, further comprising a second controller (controller 130) disposed at a peripheral region of the 3D display panel (display 140), the plurality of light emitting devices (light emitting elements 141/142) are connected to the second controller (controller 130) through electrode lines (connection lines), and the second controller (controller 130) is configured to control the plurality of light emitting devices (light emitting elements 141/142) in the plurality of pixel regions (pixel regions of display 140) to form a barrier pattern of alternating bright and dark bands (turned-on and turned-off light emitting elements 141/142 are alternately arranged to form a barrier pattern in a 3D display mode). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Eom to control the light emitting elements of the 3D display device of Fang. The combination/motivation would be to provide a light source controller so that the display device is capable of being operated in 2D/3D modes.

13.	Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Yang (CN105093547 A, using US 20170214906 A1 as a corresponding English translation) in view of Ahmed (US 20180190678 A1).
Regarding claim 11, Yang (e.g., Figs. 1-14) discloses the 3D display panel of claim 1, Yang (e.g., Figs. 2-5) discloses wherein the light emitting devices are organic light emitting diodes, but does not disclose wherein the light emitting devices are micro light emitting diodes. However, Ahmed (e.g., Fig. 2) discloses a display panel, wherein the (e.g., Figs. 2-5). Ahmed (e.g., Fig. 2) further discloses wherein the light emitting device 10b maybe may be an organic LED (OLED) or micro LED. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ahmed to substitute the OLEDs with micro LEDs for the 3D display device of Yang. The micro LED display has advantages such as improved stability and longer lifetime as compared with the OLED display.

14.	Claims 11-12 are rejected under 35 U.S.C. 103 as unpatentable over Yang (CN105093547 A, using US 20170214906 A1 as a corresponding English translation) in view of Zhang (US 20170242161 A1).
Regarding claim 11, Yang (e.g., Figs. 1-14) discloses the 3D display panel of claim 1, Yang (e.g., Figs. 2-5) discloses wherein the light emitting devices are organic light emitting diodes, but does not disclose wherein the light emitting devices are micro light emitting diodes. However, Zhang (e.g., Figs. 1, 6, 7, and 13) discloses a display panel, wherein the pixel circuit is essentially same as that disclosed by Yang (e.g., Figs. 2-5). Zhang (e.g., Figs. 1, 6, 7, and 13) discloses wherein the light emitting device 10b maybe may be an organic LED (OLED) or micro LED (e.g., [0025]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Zhang to substitute the OLEDs with micro LEDs for the 3D display device of Yang. The micro LED display has advantages such as improved stability and longer lifetime as compared with the OLED display.

(e.g., Figs. 1, 6, 7, and 13) discloses wherein the micro light emitting diodes are monochromatic micro light emitting diodes (e.g., Fig. 6; R, G, and B micro-LEDs), and the micro light emitting diodes having different colors are cyclically arranged in a row direction and a column direction (e.g., Fig. 6; arrangement of R, G, and B micro-LEDs). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Zhang to substitute the OLEDs with micro LEDs for the 3D display device of Yang for the same reason above.

15.	Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Yang (CN105093547 A, using US 20170214906 A1 as a corresponding English translation) in view of Zhang (US 20170242161 A1) and further in view of Grundmann (US 20170213934 A1).
Regarding claim 13, Yang in view of Zhang discloses the 3D display panel of claim 11, but does not disclose wherein the micro light emitting diodes are white micro light emitting diode devices. However, Grundmann (e.g., Fig. 2) discloses a micro-LED display panel, wherein the micro light emitting diodes are white micro light emitting diode devices (Fig. 2 and [0020]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Grundmann to substitute the micro LEDs as taught by Zhang for the 3D display device of Yang. The combination of white micro LEDs and R, G and B color filter would provide an alternative design choice to produce R, G, and B color light. 


Regarding claim 14, Yang in view of Zhang discloses the 3D display panel of claim 11, but does not disclose wherein the micro light emitting diodes are formed by a transfer method. However, micro-LED transfer method is well known in the art. As an example, Zou discloses a micro-LED display panel, wherein the micro light emitting diodes are formed by a transfer method (e.g., Title, Abstract, Fig. 1, and [0051]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Zou to the micro LEDs as taught by Zhang. The combination/motivation would be to provide a method to manufacturer a micro-LED display.

Regarding claim 15, Yang in view of Zhang and further in view of Zou discloses the 3D display panel of claim 11, Zou (Figs. 1-14) discloses wherein the micro light emitting diodes are formed (e.g., Fig. 1) on any one of a glass substrate, a polyester film substrate, and a printed circuit board (glass pickup substrate 5; [0036]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Zou to the micro LEDs as taught by Zhang. The combination/motivation would be to provide a method to manufacturer a micro-LED display.


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691